UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6573


JAY TIMOTHY LURZ,

                  Plaintiff - Appellant,

             v.

JON P. GALLEY, Warden; OFC. L. WHITEMAN, CO2; LT. ARNOLD,
H.U.#6 Manager; LT. WHITE, H.U.#2 Manager; OFC. P. D.
TASKER, CO2; LT. TRUE; OFC. KEARNS, CO2 (H.U.#2); OFC. T.
MCDOWELL; OFC. FAULKNER, (CO2 H.U.#2); LT. D. P. RALEY; LT.
D. L. WHITE; F. J. NASTRI, Hearing Officer; OFC. J. TICE,
CO2; PURNELL, Ofc. CO2; R. M. FRIEND, Lt, H.U.#2 Manager; T.
PERRY, Sgt.; SKIDMORE, Ofc, CO2; SHAFFER, Ofc, CO2; SHIMKO,
Ofc., CO2; WEAVER, Ofc., CO2; K. MCDOWELL, Ofc., CO2;
WILSON, Ofc., CO2; HUFF, Ofc., CO2; SIPES, Ofc., CO2;
ROBERTSON, Ofc., CO2; WINEBRENNER, Ofc., CO2; BEEMAN, Ofc.,
CO2; SIRIUS, Ofc., CO2; MCKENZIE, Sgt.; MIDDLETON, Ofc.,
CO2; GRAHAM, Ofc.; THOMAS B. PRICE, H.O.; WINTERS, Ms., Case
Manager; CASE MANAGEMENT SEG REVIEW TEAM; H. B. MURPHY,
Assistant Warden; PUFFENBARGER, Ofc., CO2; FAZENBAKER, Ofc.,
CO2; AL DAVIS, H.O.; REAMS, Ofc., CO2,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:07-cv-00073-AMD)


Submitted:    September 30, 2008            Decided:   October 9, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jay Timothy Lurz, Appellant Pro Se.       Stephanie Judith Lane-
Weber, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.




                               2
PER CURIAM:

             Jay Timothy Lurz appeals the district court’s order

granting summary judgment in part to Defendants, dismissing some

claims without prejudice to Lurz alleging them in a new action,

and denying relief on his 42 U.S.C. § 1983 (2000) complaint.                     We

have    reviewed    the    record    and    find    no     reversible        error.

Accordingly, we dismiss the portion of this appeal challenging

dismissal of claims without prejudice, see Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir.

1993), deny the motion for appointment of counsel, and affirm

for    the   reasons   stated   by    the    district     court.       See    Lurz

v. Galley,    No.   1:07-cv-00073-AMD       (D.   Md.    Mar.   7,   2008).     We

dispense     with   oral   argument    because      the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       3